DETAILED ACTION

1.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 7/14/21 was considered.
2.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12-14, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al, U.S. Patent No. 9659615.
With regard to claim 1, 12 and 19, Kwak discloses an electronic device comprising a pre-charge control circuit (fig.1, 8), configured to generate first and second pre-charge signals (fig. 1, APCGP (<1:4>)) with pulses (fig. 1, control clock RCNT1) (col. 3, line 20-24) that are selectively generated based on a first and second output control signals (fig. 1, RPOUT<1:2>) that are generated during a read operation; and a data processing circuit (fig. 1, read input/output control signal generation circuit 1) or (fig. 2, 1)(col. 2, line 29-67) configured to pre-charge one of first and second internal nodes (fig. 2, RPIN <1:2>) based on the first and second pre-charge signals latch internal data based on first and second input control signals (page 1, RAP_LAT or (fig. 4, RAP_Lat), and output data that is generated from the latched internal data to an external device based on the first and second output control signals (fig. 1, RPOUT<1:2>) (col. 3, line 55-56), the data being generated from the internal data that is transmitted through one of the first and second internal nodes (col. 3, line 61-col. 4, line 17).
With regard to claim 2 and 13, Kwak disclose wherein the pre-charge control circuit (fig. 1, 8) is configured to generate the second pre-charge signal (fig. 1, APCGP second of <1:7>) from a pulse of the first output control signal (fig. 1st clock of RCNT1) (col. 3, line 20-24) and configured to generate the first pre-charge signal (fig. 1, APCGP 1st of <1:7>) from a pulse of the second output control signal (fig. 1, 2nd clock of RCNT1) (col. 3, line 20-24).
With regard to claim 3, 14, 20 and 21, Kwak discloses wherein the data processing circuit (fig. 2, read input/output control signal generation circuit) is configured to pre-charge one of the first and second internal nodes (fig. 2, RPIN <1:2>) to a power voltage based on the first and second pre-charge signals (fig. 1, APCGP<1:4>).  

	Allowable Subject Matter
4.	Claim 4-11 and 15-18 are objected  as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not show the limitation of wherein the data processing circuit includes a first pipe circuit configured to latch the internal data based on a pulse of the first input control signal, generate first latch data from the latched internal data based on the first output control signal, and output the first latch data to the first internal node; a second pipe circuit configured to latch the internal data based on a pulse of the second input control signal, generate second latch data from the latched internal data based on the second output control signal, and output the second latch data to the second internal node; and a data output circuit configured to pre-charge the first internal node to a power voltage based on the first pre-charge signal, pre- charge the second internal node to the power voltage based on the second pre-charge signal, and generate the data from one of the first latch data and the second data that is loaded on the first internal node and the second internal node, respectively.  
Prior art also does not show the limitation of wherein the data processing circuit includes: a first pipe circuit configured to latch the internal data based on a pulse of the first input control signal, generate the first latch data from the latched internal data based on the first output control signal, and output the first latch data to the first internal node; a second pipe circuit configured to latch the internal data based on a pulse of the second input control signal, generate the second latch data from the latched internal data based on the second output control signal, and output the second latch data to the second internal node; and a data output circuit configured to pre-charge the first internal node to a ground voltage based on the first pre-charge signal, pre- charge the second internal node to the ground voltage based on the second pre-charge signal, and generate the data from one of the first latch data and the second latch data that is loaded on the first internal node and the second internal node, respectively.
Prior art does not discloses the electronic device further comprising a column pulse generation circuit configured to generate a column pulse with a pulse that is generated by decoding a command for performing the read operation in synchronization with a clock; a shift circuit configured to generate a column shifting pulse by delaying the column pulse by a latency period; and a pipe control circuit configured to generate the first and second input control signals with pulses that are sequentially generated according to the pulse of the column pulse and configured to generate the first and second output control signals with pulses that are sequentially generated according to the pulse of the column shifting pulse.  

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Yeh et al (11423962), Kim et al (10734042) and Min et al (9953688) disclose a memory device a precharge control device includes a pulse generator, a bank address controller, and a precharge signal generator. The pulse generator generates a write precharge signal in response to a write burst end signal activated after a write burst operation and a read precharge signal in response to a read burst end signal activated after a read burst operation. The bank address controller generates a write address and a read address designating an address for the precharge operation in response to a write bank address and a read bank address. The precharge signal generator generates a precharge signal for performing the precharge operation in a bank selected in response to the write address when the write precharge signal is activated, or generates a precharge signal for performing the precharge operation in a bank selected in response to the read address when the read precharge signal is activated.
6.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/CONNIE C YOHA/Primary Examiner, Art Unit 2825